              Case 1:20-cv-00145-SAB Document 14 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   LARRY JOHN CURLEE,                                 Case No. 1:20-cv-00145-SAB

10                  Plaintiff,                          ORDER REQUIRING COMMISSIONER OF
                                                        SOCIAL SECURITY TO FILE NOTICE OF
11          v.                                          STATUS OF ADMINISTRATIVE RECORD

12   COMMISSIONER OF SOCIAL SECURITY,                   FOURTEEN DAY DEADLINE

13                  Defendant.

14

15         On January 29, 2020, Larry John Curlee (“Plaintiff”), proceeding pro se, filed this action

16 seeking judicial review of a final decision of the Commissioner of Social Security

17 (“Commissioner” or “Defendant”) denying an application for disability benefits pursuant to the

18 Social Security Act.          (ECF No. 1.)   The summons and complaint were served on the

19 Commissioner on February 19, 2020. (ECF No. 9.) Pursuant to the January 31, 2020 scheduling
20 order, the Commissioner was to file the certified copy of the administrative record within one

21 hundred and twenty days of the date of service of the complaint. (ECF No. 5 at 2.) On June 12,

22 2020, the Commission filed a motion to stay this action until a copy of the administrative record

23 can be obtained. (ECF No. 11.)

24         According to the motion to stay, due to the COVID-19 health emergency, the Social

25 Security Administration (“SSA”) had suspended in-office services, and specifically, the

26 emergency had impacted the operations in the SSA’s Office of Appellate Operation in Falls
27 Church Virginia.       (ECF No. 11; Decl. Christianne Voegelle Support Def’s Mot. Stay

28 Proceedings (“Voegelle Decl.”) ¶ j, ECF No. 11-1.) Consequently, Defendant was unable to


                                                    1
               Case 1:20-cv-00145-SAB Document 14 Filed 12/14/20 Page 2 of 2


 1 complete production of the administrative record. (Id.) When Defendant regained the ability to

 2 prepare administrative records, prioritization was to be given to prepare the administrative

 3 records based on date, with the oldest receipts to be processed first. (Id.)

 4           Here, the Court notes that the administrative record has been filed in numerous cases that

 5 had been stayed by General Order Number 615 which stayed all Social Security actions filed

 6 after February 1, 2020 until the Commissioner may begin normal operations at the Office of

 7 Appellate Hearings Operations and may resume preparation of a certified copy of the

 8 administrative record.. This action was filed prior to February 1, 2020, and the administrative

 9 records have been filed in numerous cases that were filed after February 1, 2020. This case

10 remains the oldest on this Court’s docket that remains stayed.

11           Accordingly, IT IS HEREBY ORDERED that within fourteen (14) days of the date of

12 entry of this order, the Commissioner shall file a notice of that status of the administrative

13 record.

14
     IT IS SO ORDERED.
15

16 Dated:      December 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
